Citation Nr: 0805320	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
stitches under the left eye.

2.  Entitlement to service connection for loss of upper teeth 
due to dental trauma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The veteran testified before the 
undersigned Veterans Law Judge at a January 2008 
videoconference; a transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for loss of upper teeth and residuals of stitches 
under the left eye as such disabilities were incurred during 
an in-service fight.  He testified before the undersigned 
that he got into a drunken fist fight with a fellow 
serviceman while stationed in Baumholder, West Germany in 
late 1957 or early 1958.  According to the veteran, one of 
his teeth broke and when he sought treatment at the Army aid 
station in Mannheim, Germany, all of his upper teeth were 
removed and replaced with an ill-fitting metal plate.  The 
veteran stated that a new plate was made upon his return to 
Fort Riley, Kansas in January or February 1959.  He had 
stitches under his left eye while still in Baumholder.  

Unfortunately, VA has been unable to verify the veteran's 
contentions as it has been unable to obtain his service 
medical records.  According to the National Personnel Records 
Center (NPRC), his records were likely destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  Thus, there is no 
evidence, other than the veteran's own statements, that he 
suffered these injuries in service which, according to him, 
resulted in his claimed disabilities.  

An attempt was made by the RO in October 2005 to request any 
Sick or Morning Reports for the veteran's unit listed on his 
completed NA Form 13055 for any treatment in either Mannheim 
or Baumholder, Germany.  However, as indicated by the 
response from NPRC, the time period provided was not narrow 
enough.  Specifically, requests must be limited to a three-
month window of time or less.  Since the veteran has 
presented testimony that his injuries occurred in late 1957 
or early 1958, the Board finds that another attempt should be 
made to request any Sick or Morning Reports for his unit for 
any treatment in either Mannheim or Baumholder, Germany, for 
the period from December 1, 1957, to February 28, 1958.

Additionally, reasonable efforts should be undertaken to 
locate any records associated with his claimed dental 
treatment at Fort Riley in Kansas in January or February 
1959.  In this regard, a search for any clinical records 
should be made, as well as any Sick or Morning Reports 
pertaining to his unit at that time, Co. D, 1st BG, 13th 
Infantry.  See DD-214.  

In requesting such efforts be made to locate records which 
might verify the veteran's statements, the Board observes 
that in a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist him in the development 
of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes obligation to search 
for alternative medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).

Finally, since the veteran testified that his injuries were 
incurred in a fistfight with another serviceman, it is 
possible that there was a line of duty (LOD) investigation.  
As such, the agency of original jurisdiction (AOJ) should 
undertake efforts to locate any LOD documents from the 
appropriate service department pertaining to the veteran.

The Board notes that evidence which verifies the veteran's 
claimed in-service dental trauma and facial injury will not 
be sufficient to substantiate his claims based on the current 
record of evidence.  This is especially true given the nearly 
fifty year lapse in time between his separation from service 
his claim.  In such case, the Board finds that a VA 
examination should be provided which requests a medical nexus 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  As the veteran reports his facial 
injury/dental trauma occurred in late 1957 
or early 1958, the AOJ should contact the 
NPRC or other appropriate repository of 
records, and request that the Morning or 
Sick Reports be investigated from December 
1, 1957, to February 28, 1958, for remarks 
pertaining to medical (including dental) 
treatment of the veteran using the unit 
information provided on the NA Form 13055 
received in October 2005.  All efforts to 
obtain such records should be documented 
in the claims folder.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Obtain any clinical and dental records 
pertaining to the veteran from the Army 
Hospital at Fort Riley, Kansas for the 
period from January 1, 1959, to March 1, 
1959.  In addition, request that the 
Morning or Sick Reports be investigated 
from December 1, 1957, to February 28, 
1958, for remarks pertaining to medical 
(including dental) treatment of the 
veteran using the unit information 
provided on his DD-214 (see 12. Last Duty 
Assignment and Major Command).  All 
efforts to obtain these records should be 
documented in the claims folder.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Contact the appropriate service 
department to request any line of duty 
investigation reports pertaining to the 
veteran.  

4.  If, and only if, evidence is obtained 
which indicates that the veteran 
experienced dental trauma during service, 
schedule him for a VA dental examination 
for the purpose of ascertaining the 
etiology of any loss of upper teeth.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any current residuals of a 
dental trauma, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any loss of upper teeth is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service, including 
dental trauma.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has loss of upper teeth 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

5.  If, and only if, evidence is obtained 
which indicates that the veteran 
experienced facial injury necessitating 
stitches during service, schedule him for 
a VA examination for the purpose of 
ascertaining the etiology of any residuals 
of stitches under the left eye.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any current residuals of a 
facial injury necessitating stitches, 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current residuals of stitches under the 
left eye are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including facial injury.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has 
residuals of stitches under the left eye 
that are related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



